UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7671


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRYAN O’NEAL CASEY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., Senior District Judge. (3:08-cr-00261-JAG-1)


Submitted: December 9, 2021                                 Decided: December 16, 2021


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bryan O’Neal Casey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bryan O’Neal Casey appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Having reviewed the

record and finding no reversible error, we affirm the decision of the district court.

See United States v. Casey, No. 3:08-cr-00261-JAG-1 (E.D. Va. Oct. 20, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                           2